        Case 3:20-cv-01682-K Document 58 Filed 06/14/21         Page 1 of 3 PageID 775



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SEAN PARSONS,                                   §
                                                §
                   Plaintiff,                   §
                                                §
V.                                              §              No. 3:20-cv-1682-K
                                                §
LIBERTY INSURANCE                               §
CORPORATION and MICHAEL                         §
RANEY,                                          §
                                                §
                 Defendants.                    §

                         MEMORANDUM OPINION AND ORDER

           Defendant     Liberty   Insurance    Corporation    has   filed   a   Motion   for

     Protective Order, see Dkt. No. 26, and a Motion to Quash, see Dkt. No. 36, which

     United States District Judge Ed Kinkeade has referred to the undersigned

     magistrate judge for hearing if necessary and determination, see Dkt. No. 44.

     Liberty requests that the Court quash the notices of depositions served by Parsons

     and stay discovery pending the resolution of Liberty’s motion for summary

     judgment.
          The Court has discretion to stay discovery “for good cause shown.” FED. R. CIV.

     P. 26(c)(1). When a summary judgment motion is filed before the close of discovery,

     filing that motion “does not automatically stay discovery until the motion is resolved.”

     Areizaga v. ADW Corp., No. 3:14-cv-2899-B, 2016 WL 3536859, at *2 (N.D. Tex. June

     28, 2016). And, “while the rules do contemplate allowing discovery before responding

     to such a motion, ... a stay of all discovery pending a ruling on a motion for summary

     judgment is the exception rather than the rule.” Id.




                                               -1-
  Case 3:20-cv-01682-K Document 58 Filed 06/14/21         Page 2 of 3 PageID 776



      But a “district court has ‘broad discretion and inherent power to stay discovery

until preliminary questions that may dispose of the case are determined.’” Fujita v.

United States, 416 F. App’x 400, 402 (5th Cir. 2011) (quoting Petrus v. Bowen, 833

F.2d 581, 583 (5th Cir. 1987)). For example, “where discovery would not be useful to

the resolution of a pending summary judgment motion presenting a question of law,

it is not an abuse of discretion to grant” a motion to stay discovery pending the

outcome of the summary judgment. Sapp v. Memorial Hermann Healthcare Sys., 406

F. Appx 866, 870 (5th Cir. 2010) (footnotes and internal quotation marks omitted).

      Here, Liberty has shown good cause to stay discovery until the Court resolves

the pending motions for summary judgment. Both Liberty and Parsons have filed

summary judgment motions that might be claim-determinative and may be decided

on questions of law rather than factual issues. See Dkt. Nos. 23 & 48. And “the

requested discovery is not likely to produce facts needed by [Parsons] to withstand”

or sustain the motions for summary judgment. Landry v. Air Line Pilots Ass’n Int’l,

901 F.2d 404, 436 (5th Cir. 1990) (cleaned up). Under these circumstances, “it would

be wasteful to allow discovery on all issues raised in a broad complaint when … the

case [may] not reach a determination on those merits.” Sapp, 406 F. Appx at 870.

      The Court therefore GRANTS Liberty’s Motion for Protective Order [Dkt No.

26] and Motion to Quash [Dkt. No. 36] and quash the notices of depositions served by




                                         -2-
  Case 3:20-cv-01682-K Document 58 Filed 06/14/21                                      Page 3 of 3 PageID 777



Parsons and stay discovery pending the resolution of Liberty’s motion for summary

judgment.

      SO ORDERED.

      DATED: June 14, 2021




                                     ______________________________________________________________________________________________________________________


                                     DAVID L. HORAN
                                     UNITED STATES MAGISTRATE JUDGE




                                          -3-
